                  Case 20-50534-KBO             Doc 52       Filed 11/02/20         Page 1 of 2




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

In re:                                                                       Chapter 11
Zohar III, Corp., et al.,1                                                   Case No. 18-10512 (KBO)
                           Debtors.                                          Jointly Administered

ZOHAR CDO 2003-1, LIMITED; ZOHAR II 2005-
1, LIMITED; and ZOHAR III, LIMITED,
                           Plaintiffs,                                       Adversary No. 20-50534 (KBO)
                  -against-
                                                                              Related to Adv. Docket No. 46
PATRIARCH PARTNERS, LLC; PATRIARCH
PARTNERS VIII, LLC; PATRIARCH
PARTNERS XIV, LLC; PATRIARCH
PARTNERS XV, LLC; PHOENIX VIII, LLC;
OCTALUNA LLC; OCTALUNA II LLC;
OCTALUNA III LLC; ARK II CLO 2001-1, LLC;
ARK INVESTMENT PARTNERS II, LP; ARK
ANGELS VII, LLC; PATRIARCH PARTNERS
MANAGEMENT GROUP, LLC; PATRIARCH
PARTNERS AGENCY SERVICES, LLC; and
LYNN TILTON,
                           Defendants.

         CERTIFICATION OF NO OBJECTION REGARDING DEFENDANTS’ MOTION
            FOR AN ORDER AUTHORIZING DEFENDANTS TO EXCEED PAGE
              LIMITATION ON BRIEF IN SUPPORT OF MOTION TO DISMISS

         The undersigned hereby certifies that, as of the date hereof, he has received no answer,

objection or other responsive pleading to the Defendants’ Motion for an Order Authorizing

Defendants to Exceed Page Limitation on Brief in Support of Motion to Dismiss [Adv. Docket No.

46] (the “Motion”), filed on September 21, 2020.                   The undersigned further certifies that he has

reviewed the Court’s docket in this case and no answer, objection or other responsive pleading to the



1
  The “Debtors,” and, where applicable, the last four digits of their taxpayer identification number are as follows: Zohar
III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar III, Limited (“Zohar III”)
(9261), Zohar II 2005-1, Limited (“Zohar II”) (8297), and Zohar CDO 2003-1, Limited (together with Zohar II and Zohar
III, the “Zohar Funds”) (5119). The Debtors’ address is 3 Times Square, c/o FTI Consulting, Inc., New York, NY 10036.


57772/0001-21537358v1
                  Case 20-50534-KBO     Doc 52     Filed 11/02/20      Page 2 of 2




Motion appears thereon. Pursuant to Local Rule 7007-1(ii), objections to the Motion were to be filed

and served no later than October 5, 2020 (the “Objection Deadline”).

         The Objection Deadline has passed and no objections appear on the docket or were served

upon the undersigned counsel. It is hereby respectfully requested that the proposed order attached to

the Motion be entered at the convenience of the Court.

Dated: November 2, 2020                     COLE SCHOTZ P.C.

                                            By: /s/ Patrick J. Reilley
                                            Norman L. Pernick (No. 2290)
                                            Patrick J. Reilley (No. 4451)
                                            G. David Dean (No. 6403)
                                            500 Delaware Avenue, Suite 1410
                                            Wilmington, DE 19801
                                            Telephone: (302) 652-3131
                                            Facsimile: (302) 652-3117 3
                                            npernick@coleschotz.com
                                            preilley@coleschotz.com
                                            ddean@coleschotz.com

                                           – and –

                                            SHER TREMONTE LLP
                                            Theresa Trzaskoma (Admitted Pro Hac Vice)
                                            Michael Tremonte (Admitted Pro Hac Vice)
                                            90 Broad Street, 23rd Floor
                                            New York, New York 10004
                                            Telephone: (212) 202-2600
                                            Facsimile: (212) 202-4156
                                            ttrzaskoma@shertremonte.com
                                            mtremonte@shertremonte.com

                                            Counsel to Lynn Tilton, Patriarch Partners, LLC,
                                            Patriarch Partners VIII, LLC, Patriarch Partners XIV,
                                            LLC, Patriarch Partners XV, LLC, Phoneix VIII, LLC,
                                            Octaluna LLC, Octaluna II LLC, Octaluna III LLC, Ark
                                            II CLO 2001-1, LLC, Ark Investment Partners II, LP,
                                            Ark Angels VII, LLC, Patriarch Partners Management
                                            Group, LLC, and Patriarch Partners Agency Services,
                                            LLC




                                               2
57772/0001-21537358v1
